DETAILED ACTION
Claim Objections

Claim 20 is objected to because of the following informalities:  claim 20 depends from claim 22, which does not exist.  Claim 20 should depend from claim 19. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 11, this claim recites “polyoxyalkylene polymer having at least one end group derived from an alkoxy silane”.  It is submitted that the recitation “derived 

As to claims 16 and 17, these claims recite “the article”.  There is a lack of antecedent basis with respect to this limitation in the claim. 



Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Veilleux et al. (US 20120159880 A1). 

Regarding claim 1, this claim is interpreted as having the following arrangement of claimed elements in a roll: liner/air and water barrier article/pressure sensitive adhesive. 

Regarding claim 1, Veilleux teaches a roll of structural glazing tape 200 (hereinafter “tape”) comprising a polymer foam 202 having major surfaces 204 and 206 (air and water barrier article having first and second major surfaces) (0036-0038 and Figure 2), a pressure sensitive adhesive (PSA) 208 on the major surface 204 of the polymer foam (0036, 0026 and Figure 2), a polymer film 218 (liner comprising a substrate) overlying the other major surface 206 of the polymer foam 202, and a release layer 210 overlying on the polymer film 218 (0036 and Figure 2).   

As to claim 1 limitation “air and water barrier article” (hereinafter “article”), this limitation does not set forth any specific structure and/or composition of the article other than broadly claiming “air and water barrier article”.  As such, the polymer foam layer of 

As to claim 1, Veilleux further discloses that the release layer is in direct contact with the adhesive layer when the tape is provided in a roll (0028) (the PSA contacts a second major surface of the liner when wound in the roll). 

As to claim 1, Veilleux teaches claimed invention except for the property “wherein a release strength between the second major surface of the liner and the pressure sensitive adhesive layer is less than or equal to a release strength between the first major surface of the liner and the second major surface of the air and water barrier article”.  However, absent any factual evidence on the record, it is reasonable to presume that the aforementioned property would inherently be present in the tape of Veilleux.  It is submitted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  See MPEP 2112.01(I).  Specifically, the roll of tape of Veilleux includes the article, the PSA layer, and the liner that are identical to the claimed invention.  Accordingly, it is reasonable to presume that the aforementioned property would inherently be present in the invention of Veilleux.  Alternatively, the aforementioned property would obviously be present once the tape of Veilleux is provided.  Furthermore, it is submitted that Veilleux suggests that that tape can be provided in a roll such that the tape can be unwound from the roll without undue force 

As to claim 2, Veilleux teaches that the polymer film includes PET (polyester film) (0037).

As to claim 3, Veilleux teaches a release layer 210 overlying a surface of the polymer film 218 (Figure 2 and 0036). 

As to claim 4, Veilleux teaches that the tape can include a colorant layer 212 (surface modification) between the polymer foam 202 and the polymer film 218 (0036) or an adhesive layer (surface modification) between the polymer foam and the polymer film (0037).  Claim does not set forth specific surface modification is.  As such, the colorant layer and the adhesive layer as set forth above equate to the surface modification. 

As to claim 7, Veilleux teaches claimed invention except for the properties recited in the claim (the article passes at least one of the Modified Tests in claim).  However, as 

As to claim 19, the structural glazing tape of Veilleux obtained from the roll of the tape as set forth previously includes air and water barrier article, PSA, and a liner as claimed. 

As to claim 20 limitation “The self-adhering air and water barrier article…disposed on a major surface of a building component.”, this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the tape of Veilleux as set forth previously is identical to the claimed self-adhering air and water barrier article, it meets the claimed intended use (i.e. the tape of Veileux can be disposed on a major surface of a building component). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux et al. (US 20120159880 A1) as applied to claim 1 above, and further in view of Wright et al. (US 20130059105 A1). 

As to claim 5, Veilleux is silent as to disclosing the claimed width.  However, absent any criticality associated with the claimed width, a person having ordinary skill in the art would find it obvious to select workable width of the article including the claimed depending on the size of the area to be covered by the article.  MPEP 2144.04 (IV)(A). 

As to claim 6, Veilleux is silent as to disclosing this claim. 

However, Wright discloses a liner as recited in claim 6 (abstract and 0123). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a liner as claimed and as rendered obvious by Wright, motivated by the desire to form a liner that is free of residual initiator or initiator by products that can often compromise the properties and purity of the copolymerized material, when used as a release layer (0042 and 0046 of Wright). 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 2000180195 A1) in view of Eubanks et al. (US 20050069698 A1).

Regarding claim 1, this claim is interpreted as having the following arrangement of claimed elements in a roll: liner/air and water barrier article/pressure sensitive adhesive. 

As to claim 1, Macuga discloses a roll of house wrap (10) (0028 and Figure 3), wherein the house wrap comprises a barrier layer 20 (air and water barrier article having opposing first and second major surfaces) (Figure 7, 0010, 0031, and 0033), wherein the barrier layer provides air and water barrier (0004-“Housewrap commonly comprises a barrier layer which provides barrier against outside water or moisture, yet allows, water vapor transmission from the interior of the housing.  In this manner, the 

The house wrap of Macuga includes a pressure sensitive adhesive (PSA) layer 22 on a first major surface of the barrier layer 20 (Figure 7 and 0031).   

Macuga discloses that a layer of release coating 32 (liner) can be applied to the outward surface 26 (second major surface) of the barrier layer 20 to prevent adhesion of the adhesive layer 22 on top thereof.  Macuga discloses that this arrangement is more user-friendly, especially, when the house wrap is provided in a roll form (0031).  Based on this, a person having ordinary skill in the art would have recognized that the PSA of Macuga contacts a second major surface of the liner when wound in the roll. 

As to claim 1, Macuga is silent as to disclosing a liner comprising a substrate (i.e. Macuga does not suggest the release coating 32 comprises a substrate), and wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the air and water barrier article (hereinafter “article”).

However, Eubanks discloses a stain blocking composite (0001) comprising a release layer (liner), a dry film layer, and an optional adhesive layer (0015 and Figure 

Eubanks further discloses that the preferred release layer materials are relatively thin, to allow support of the dry film layer, yet thick enough and strong so as not to allow the dry film layer to be damaged during handling and application (0072).  Further, Eubanks discloses that the release layer (liner) materials may range from paper (substrate) to plastic films (substrate) such as polyester, polycarbonate, polyolefin, polyurethane, polyurea, polystyrene, polyacrylic, polyvinyl chloride, and the like (0072).  More preferred are materials containing a release coating, which comprises siloxane, fluorocarbon, and the like (0072).  Eubanks further discloses that for the rolls of the dry film composite (stain blocking composite), the release layer may contain a release promoting polymer on the side opposite the dry paint layer. This back of the release layer will come into contact with the dry film or with the optional adhesive layer when rolled. So to promote ready unrolling, the back may be treated with a release polymer (0079).  As such, Eubanks suggests a liner comprising a substrate.  


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a liner comprising a substrate as disclosed by Eubank and use this liner in place of the release coating 32 of Macuga (Figure 7) so as to arrive at the claimed invention, motivated by the desire to protect the 

As to claim 1 limitation of the wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article, the examiner submits that no unobvious difference in terms of the structure and/or composition is seen between the claimed roll and the roll of Macuga as modified by Eubank.  For example, the claimed invention recites a generic air and water barrier article and a generic liner comprising substrate.  Macuga as modified by Eubank as set forth previously suggests the claimed air and water barrier article and liner.  It is submitted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  See MPEP 2112.01(I).  Accordingly, absent any factual evidence, it is reasonable to presume that in the roll of Macuga as modified by Eubank, the release strength between the second major surface of the liner and the PSA would intrinsically be less than or equal to the release strength between the first major surface of the liner and the second major surface of the article. 

As to claim 2, Eubanks discloses that the support film (substrate) of the release layer includes paper and plastic films such as polyester, polycarbonate, polyolefin, 

As to claim 3, Eubanks discloses coating of the release layer with a release promoting polymer (0079). 

As to claim 5, Macuga teaches that the rolled house wrap can have a width of greater than 3 feet wide (24 inches) (0028).   As such a person having ordinary skill in the art would recognize that Macuga suggests width of the article is greater than or equal to 18 inches. 

As to claim 7, Macuga as modified by Eubanks renders obvious claimed invention except for the properties of the article passing at least one of the Modified Tests listed in the claim.  However, given that the article of Macuga as set forth previously is identical to the claimed article, absent any factual evidence on the record, it is reasonable to presume that the article of Macuga would intrinsically pass at least one of the modified tests recited in the claim. See MPEP 2112.01(I).  

As to claim 8, the barrier layer 20 of Macuga is water vapor permeable (0033). 


As to claims 16 and 17, Macuga discloses pattern coating of the PSA 22 over the barrier layer 20 (0042).  Specifically, Macuga discloses that the pattern can comprise substantially solid perimeter border (first PSA pattern coated on the first major surface 

As to claim 18, Macuga discloses that different adhesives can be used (0040).

As to claims 19 and 20, Macuga discloses long sections of a house wrap 10 (self-adhering air and water barrier article) obtained from a roll of house wrap disposed on a building 12 (0027-0028, Figure 1A, and Figure 1B).  Further, given that the roll as claimed is rendered obvious from Macuga as modified by Eubanks, a person having ordinary skill in the art would recognize that the self-adhering air and water barrier article that is derived from a roll of Macuga as modified by Eubank would intrinsically have the air and water barrier article, PSA, and the liner as recited in claim 22. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Eubanks et al. (US 20050069698A1) as applied to claim 1 above, and further in view of Veilleux et al. (US 20120159880 A1).

Macuga is silent as to disclosing claim 4. 

Veilleux as set forth previously discloses that the tape can include an adhesive layer (surface modification) between the polymer foam (air and water barrier article) and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include surface modification as claimed, motivated by the desire to improve adhesion between the air and water barrier article and the liner. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Eubanks et al. (US 20050069698A1) as applied to claim 1 above, and further in view of Cully et al. (US 4201808).

Macuga is silent as to disclosing claim 6.

However, Cully discloses a method of producing a silicone release coating on a substrate (column 2, lines 60-65).  Further, Cully discloses that the cured silicone release coating on the substrate displays excellent release characteristics and employed as a protective covering over a pressure sensitive adhesive tape (column 3, lines 8-11).  Moreover, Cully discloses that the silicone release coated substrate is easily removed from the adhesive with little or no transfer of the release coating onto the adhesive and without significantly impairing the subsequent adhesion of the adhesive tape to other surfaces (column 3, lines 9-15).

methacryloxy group ((meth)acrylate functional siloxane) per molecule, (b) a low molecular weight polyacrylyl crosslinking agent chosen from e.g. siloxane polyacrylates ((meth)acrylate functional siloxane), and optionally, (c) a photosensitizer.  Cully further discloses that the applied composition can be rapidly cured on the substrate by exposure to UV radiation (column 2, line 62 to column 3, line 7). 
As to claim recitation “and irradiating said layer, in a substantially inert atmosphere…, optionally wherein the layer is cured at a curing temperature greater than 25°C.”, this recitation is a product by process limitation. The product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is submitted that there are no unobvious differences present between the claimed liner that was derived from applying layer comprising (meth)acrylate functional siloxane to a major surface of a substrate and the liner of Cully, which is derived by applying a coating of a silicone release coating on a substrate, wherein the silicone release coating contains (meth)acrylate functional siloxane, and the release coating is cured.  
.


Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Eubanks et al. (US 20050069698A1) as applied to claim 1 above, and further in view of Porter et al. (US 5895301).

As to claim 9 recitation of the article comprising a porous layer, it is submitted that the articles of the present invention and Macuga are formed of the identical materials i.e. TYVEK (tradename)-a high density polyethylene spun-bonded sheet material obtained from DuPont (0033 of Macuga and 0067 of US Patent Application Publication 20200332515 A of the present application).  Accordingly, Macuga suggests a porous layer. 

As to claim 9, Macuga is silent as to disclosing that the porous layer is at least partially impregnated with a polymeric material and wherein a first major surface of the porous layer is covered with the polymeric material.


Porter further discloses that some house wraps that are currently in the marketplace include TYVEK high density spunbonded sheet material from DuPont Company.  Further, Porter discloses that more recently, adhesive backed laminated barrier strips have been available to effectively reduce air and water vapor leakage at gaps and joints in sheathing material (column 1, lines 25-45).  Porter further discloses that while these adhesive backed barrier strips and house wraps provide a breathable water barrier for joints and gaps between structural members of a building, they are typically manufactured from rather expensive polymeric sheet or foam materials and such specially made polymeric materials are tough and resilient, and must be carefully cut at the job site with razor-edged cutting tools (column 1, lines 50-55).  

Barrier laminate of Porter include a hand-tearable and less expensive liquid barrier for garments, buildings, and packaging.  This material is light-weight and yet breathable, yet is an effective defense against the elements (column 2, lines 5-10).  Porter’s invention takes advantage of inexpensive porous web materials, such as tissue paper, which is reinforced with a fibrous scrim-like material to provide sufficient mechanical strength and then impregnated with a water resistant resinous treatment to provide water proofing.   Further, unlike the prior art materials (high web is impregnated with water-resistant polymeric coating such that it penetrates through a significant portion of the web, preferably to saturate the web, to decrease the size of its pores or increase its resistant to liquid-wetting (column 4, lines 18-24).   As such, a person having ordinary skill in the art would recognize that Porter suggests a porous layer is at least partially impregnated with a polymeric material and wherein a first major surface of the porous layer is covered with the polymeric material (water-resistant coating).  Alternatively, it would have been obvious to cover a first major surface of the porous layer with the water resistant polymeric coating, so that the porous layer can be made water resistant.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a barrier laminate comprising porous layer of Porter that is impregnated with a water resistant polymeric coating in the house wrap of Macuga e.g. as the barrier layer 20, motivated by the desire to improve the house wrap of Macuga by using relatively inexpensive porous web material that is breathable, has sufficient mechanical strength, and can be easily cut by worker’s hand with minimal effort. 

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Eubanks et al. (US 20050069698A1) as applied to claim 1 above, and further in view of Bletsos et al. (US 20060040091A1).

As to claims 10 and 14, Macuga is silent as to disclosing a major surface of the porous layer is covered with a polymeric material and the polymeric material is a solid material. 

However, Bletsos discloses metallized sheets having high barrier to liquid water, high moisture vapor permeability, and good thermal barrier properties for construction uses such as house wrap and roof lining (0008).

The metallized sheets of Bletsos comprise a moisture vapor permeable sheet having an intermediate organic coating layer (polymeric material) of a composition containing a material selected from the group consisting of organic polymers, organic oligomers, and combinations thereof applied to the moisture vapor permeable sheet (0009-0010).  Bletsos further discloses that the intermediate coating layer has been found to improve the thermal barrier properties of the composite sheet compared to composite sheets that do not include an intermediate coating layer (0031).  

As to claim 14 limitationof the polymeric material being solid, it is submitted that the intermediate coating layer of Bletsos is solid (see 0051-0052 of Bletsos describing The condensed liquid monomer is solidified within a matter of milliseconds after condensation onto the sheet using a radiation curing means…”). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a coating of a solid polymeric material on a surface of a porous layer as claimed, motivated by the desire to e.g. improve thermal and water barrier properties of a house wrap. 

As to claim 15, this claim defines alternate species (foam material) of parent claim 14 without first positively requiring the alternative species in the claim.  Accordingly, this claim is rejected by being dependent from the rejected parent claim. 

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Eubanks et al. (US 20050069698A1) as applied to claim 1 above, and further in view of Riccelli et al. (US 20100154338 A1).

As to claims 10, 14, and 15, Macuga is silent as to disclosing a major surface of the porous layer is covered with a polymeric material, wherein the polymeric material is a solid material or a foam material, wherein the foam material comprises a closed cell foam. 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the polymeric material as claimed and as rendered obvious by Riccelli (open cell or closed cell foam) in the formation of a house wrap in the manner as claimed, motivated by the desire to form a house wrap having insulative properties. 









Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10704254 B2.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the aforementioned US Patent substantially render obvious claims of the present application. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sebaugh et al. (US 20210207005 A1) discloses roll including air and water barrier article. Sebaugh et al. (US 20190382622 A1) discloses air and water barrier article.  Widenbrant et al. (US 20180237662 A1) discloses self-sealing articles including elastic porous layer.  Sebaugh et al. (US 20180001595 A1) discloses air and water barrier articles. Widenbrant et al. (US 20170173916 A1) discloses self-sealing articles. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
December 30, 2021